           Case 1:18-cr-03989-WJ Document 82 Filed 03/29/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,
                                                                  No. 18-CR-03989 WJ
vs.


ALLISTER QUINTANA,

                Defendant.


      DEFENDANT’S SEVENTH UNOPPOSED MOTION TO EXTEND DEADLINES

        Defendant Allister Quintana, through his attorney, Ray Twohig, moves that

deadlines for counsel to file sentencing memoranda be extended and that the sentencing

hearing be vacated and rescheduled. The grounds are as follows.

      1. Several sentencing dates have been set, then modified. The current sentencing

         date is April 6, 2021.

      2. At the time of the court’s orders rescheduling this matter, the Court set deadlines

         for counsel’s submissions. Those deadlines have not been able to be met for

         various reasons. Earlier, it was because the report of Dr. Christine Johnson, Ph.D

         had been delayed. Then, after it was completed, communications with Mr.

         Quintana and counsel became logistically complicated further, by both the

         pandemic and technical difficulties with Zoom calls.

      3. The Sixth Motion for Extension (Doc 80) advised that “meetings between client and

         counsel and Ms. Gordon have been frequent, and more are needed because of




                                               1
     Case 1:18-cr-03989-WJ Document 82 Filed 03/29/21 Page 2 of 3




   some unique aspects of the case which require particular focus, and which were

   better revealed to counsel and Ms. Gordon as a result of Dr. Johnson’s report.”

4. Defense counsel’s communications with Mr. Quintana have yielded further

   information which has required that counsel seek additional research, investigation

   and expert assistance. We expect that an additional month or more of delay is

   likely. Defendant’s attorney has provided certain documents to the Government to

   facilitate further discussions, and to minimize future inconvenience and enable a

   more streamlined sentencing proceeding. Defendant seeks an extension to May

   15, 2021 to complete his sentencing memorandum and the Government can

   complete its response by .May 29, 2021.

5. Extension of the deadlines is requested as well as rescheduling the sentencing in

   this matter.

          Assistant United States Attorney Joseph Spindle does not oppose this

motion.

                                             Respectfully submitted,


                                             /s/ Ray Twohig
                                             __________________________
                                             Ray Twohig
                                             Attorney for Defendant
                                             8998 Rio Grande Blvd., N.W.
                                             Albuquerque, NM 87114
                                             Phone: 505/898-0400




                                        2
          Case 1:18-cr-03989-WJ Document 82 Filed 03/29/21 Page 3 of 3




I hereby certify that on the 29th day of
March, 2021, I filed the
foregoing electronically through the
CM/ECF system, which caused
all parties and counsel of record
to be served by electronic means,
as more fully reflected on the
Notice of Electronic Filing.


/s/ Ray Twohig
________________________
Ray Twohig




                                           3
